Case 3:20-cv-01074-BJD-JRK Document 19 Filed 08/25/21 Page 1 of 3 PageID 77




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


  MARTIN MALYO,

                    Plaintiff,

  v.                                             Case No. 3:20-cv-1074-BJD-JRK

  U.S. DEPARTMENT OF HOMELAND
  SECURITY and U.S. CITIZENSHIP
  AND IMMIGRATION SERVICES,

                    Defendants.


                                     ORDER

        This cause is before the Court on Plaintiff’s Motion for Entry of Clerk’s

  Default (Doc. No. 18; “Motion”), filed August 20, 2021. Upon due consideration,

  the Motion is due to be denied without prejudice for the reasons set forth herein.

        Plaintiff initiated this action by filing a Complaint (Doc. No. 1) on

  September 24, 2020. Pursuant to Court Order, see Order (Doc. No. 9), entered

  January 11, 2021, Plaintiff filed his Second Amended Complaint on February

  11, 2021, see Complaint for a Civil Case (Doc. No. 10). Plaintiff was further

  ordered, no later than March 10, 2021, to provide the Clerk’s Office with the

  required paperwork for the Marshals to serve Defendants with process. See

  Order (Doc. No. 12), entered February 12, 2021, at 6. On April 13, 2021, Plaintiff

  filed executed Summonses as to both Defendants. See Process Receipts and

  Returns (Doc. Nos. 15, 16); see also Summons in a Civil Action (Doc. No. 14).
Case 3:20-cv-01074-BJD-JRK Document 19 Filed 08/25/21 Page 2 of 3 PageID 78




        Thereafter, the instant Motion was filed. Pursuant to Rule 55, Federal

  Rules of Civil Procedure (“Rule(s)”), Plaintiff seeks the entry of a clerk’s default

  for both Defendants since they “failed to file an answer or otherwise respond[.]”

  Motion at 1; see also Fed. R. Civ. P. 55(a). Upon review of the entire record, it

  appears that Plaintiff did not perfect service of process in the manner required

  by the Rules. Rule 4 sets out the requirements for serving the United States of

  America and its agencies. See Fed. R. Civ. P. 4(i). Specifically, Rule 4(i) states

  as follows:

        (2) Agency; Corporation; Officer or Employee Sued in an Official
        Capacity. To serve a United States agency . . . a party must serve
        the United States and also send a copy of the summons and of the
        complaint by registered or certified mail to the agency . . . .
  Fed. R. Civ. P. 4(i)(2) (emphasis added). While Plaintiff did serve the

  government agencies named as Defendants, he did not serve the United States.

  To serve the United States, a party must:

                (A)(i) deliver a copy of the summons and of the complaint to
                the United States attorney for the district where the
                action is brought—or to an assistant United States
                attorney or clerical employee whom the United States
                attorney designates in a writing filed with the court clerk—
                or
                (ii) send a copy of each by registered or certified mail to the
                civil-process clerk at the United States attorney's office;
                (B) send a copy of [the summons and of the complaint] by
                registered or certified mail to the Attorney General of the
                United States at Washington, D.C.; and
                (C) if the action challenges an order of a nonparty agency or
                officer of the United States, send a copy of each by registered
                or certified mail to the agency or officer.


                                          -2-
Case 3:20-cv-01074-BJD-JRK Document 19 Filed 08/25/21 Page 3 of 3 PageID 79




  Fed. R. Civ. P. 4(i)(1) (emphasis added). Plaintiff must serve the United States

  Attorney (or the alternative individuals mentioned above in Rule 4(i)(1)(A)(i)-

  (ii)) for the Middle District of Florida since he filed suit in this district. Further,

  Plaintiff must also serve the Attorney General of the United States at

  Washington D.C. Accordingly, it is

        ORDERED:

        1.     Plaintiff’s Motion for Entry of Clerk’s Default (Doc. No. 18) is

  DENIED without prejudice.

        2.     No later than September 30, 2021, Plaintiff shall submit to the

  Clerk’s Office completed summonses for both the United States Attorney for the

  Middle District of Florida and the Attorney General of the United States; the

  Second Amended Complaint; and two (2) Form USM285 for forwarding to the

  United States Marshal to serve the United States Attorney for the Middle

  District of Florida and the Attorney General of the United States in accordance

  with Rule 4 as described in this Order.

        3.     No later than October 29, 2021, Plaintiff shall file such proof of

  service with the Court.

        DONE AND ORDERED in Jacksonville, Florida on August 25, 2021.




  keh
  Copies to:
  Pro Se Party

                                           -3-
